Exhibit 10.13 DEFERRED STOCK AGREEMENT THIS AGREEMENT is made as of(the “ Effective Date ”) between Civeo Corporation, a Delaware corporation (the “ Company ”), and (“ Employee ”). To carry out the purposes of the Civeo Corporation 2014 Equity Participation Plan (the “ Plan ”), by affording Employee the opportunity to acquire shares of common stock of the Company (“ Stock ”), and in consideration of the mutual agreements and other matters set forth herein and in the Plan, the Company and Employee hereby agree as follows: 1. Award of Deferred Stock Awards . Upon execution of this Agreement, the Company shall issue Deferred Stock Awards and Dividend Equivalents to Employee. Employee acknowledges receipt of a copy of the Plan, and agrees that this award of Deferred Stock Awards shall be subject to all of the terms and conditions set forth herein and in the Plan, including future amendments thereto, if any, pursuant to the terms thereof, which Plan is incorporated herein by reference as a part of this Agreement. In the event of any conflict between the terms of this Agreement and the Plan, the terms of the Plan shall govern. 2. Rights attaching to Deferred Stock Awards . As used herein, the term “ Deferred Stock Award ” or “
